ITEMID: 001-23409
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: KOREC v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jozef Korec, is a Slovakian national, who was born in 1915 and lives in Uhrovec. The respondent Government were represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 December 1993 the applicant filed an action for damages with the Topoľčany District Court. He claimed 4,345 Slovakian korunas (SKK) from his neighbour on the ground that snow which had fallen from the roof of the latter’s house had damaged his fence in 1991. The amount claimed was based on an expert’s opinion of 23 September 1993 elaborated at the applicant’s request. In his action the applicant stated that, upon the municipal office’s order of 7 January 1992, the neighbour had fixed the fence in a provisional manner. In the applicant’s view, the repair had not been carried out properly. He therefore considered himself entitled to compensation.
On 24 January 1994 the Topoľčany District Court heard two witnesses.
On 25 February 1994 the applicant challenged the judge. The Nitra branch office of the Bratislava Regional Court dismissed the request on 31 March 1994.
On 1 July 1994 the judge examined the damaged fence in the presence of the parties. Hearings before the District Court were held on 22 August 1994 and on 8 September 1994.
On 19 September 1994 the Topoľčany District Court dismissed the action with reference to witness statements according to which the defendant had repaired the applicant’s fence. The applicant appealed on 16 November 1994.
On 25 May 1995 the Nitra branch office of the Bratislava Regional Court adjourned the case as the applicant had challenged the presiding judge. On 20 July 1995 the Supreme Court found that the judge concerned was not biased.
On 28 September 1995 the Nitra branch office of the Bratislava Regional Court quashed the first instance judgment and instructed the District Court to appoint an expert with a view to determining the damage.
On 11 December 1995 the District Court adjourned the case pending the submission of an expert opinion.
On 12 December 1995 the applicant challenged the District Court judge. On 13 May 1996 the Nitra branch office of the Bratislava Regional Court found that the applicant’s request was unsubstantiated.
On 26 June 1996 the District Court appointed an expert and instructed him to assess the damage. On 3 October 1996 the expert informed the District Court that the applicant had not allowed him to inspect the property in question. On 14 October 1996 the District Court informed the applicant that he was obliged to co-operate with the expert.
On 1 January 1997 the case was taken over by a different judge following the transfer of the judge who had originally dealt with it to a different court.
On 12 April 1997 the expert informed the District Court that the applicant had prevented him from entering his property. He was therefore not in a position to elaborate an opinion.
On 13 June 1997 the District Court asked the police to assist the expert. This request was revoked after the applicant had informed the court, on 19 June 1997, that he did not wish to be disturbed by third persons entering his property.
On 25 July 1997 the expert appointed by the District Court concluded in his opinion that the damage which the applicant had suffered amounted to SKK 5,900. The opinion was based on the material included in another expert opinion which had been elaborated at the applicant’s request in 1993.
On 16 September 1997 the District Court delivered a decision on the expert’s fees. The applicant appealed and contended that the appointment of the expert had been superfluous and that the opinion submitted by the expert appointed by the court was erroneous.
On 23 October 1997 the District Court delivered a judgment in which it ordered the defendant to pay compensation as claimed by the applicant, namely SKK 4,345. The compensation granted to the applicant was lower than the assessment made by the expert appointed by the court, as the District Court was bound by the applicant’s claim.
On 3 December 1997 the applicant appealed. He claimed, with reference to the length of the proceedings, SKK 200,000 in compensation for non-pecuniary damage. The applicant also claimed the reimbursement of the fees of the expert whom he had asked to assess the damage in 1993.
On 17 December 1997 the defendant submitted his observations on the applicant’s appeal.
On 7 October 1998 the Nitra Regional Court rejected the applicant’s appeal against the judgment of 23 October 1997. It noted that under the relevant provisions of the Code of Civil Procedure a plaintiff lacked standing to appeal against a first instance judgement by which his or her claim was allowed in full. In the same decision the Nitra Regional Court upheld the District Court’s decision on expert’s fees of 16 September 1997.
